

Exhibit 10.62
 
 
 
PRINCIPAL STOCKHOLDERS AGREEMENT
BY AND AMONG
AXALTA COATING SYSTEMS LTD.
AND
THE CARLYLE STOCKHOLDERS
November 14, 2014

| DC\3606029.6||



--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
 
Page
SECTION I.
DEFINITIONS
1


1.1
Drafting Conventions; No Construction Against Drafter
1


1.2
Defined Terms
1


 
 
 
SECTION II.
REPRESENTATIONS AND WARRANTIES
3


2.1
Representations and Warranties of the Initial Carlyle Stockholder
3


2.2
Representations and Warranties of the Other Stockholders
3


2.3
Representations and Warranties of the Company
3


 
 
 
SECTION III.
BOARD MATTERS
3


3.1
Board of Directors
3


3.2
Committees of the Board of Directors
5


3.3
Additional Management Provisions
5


3.4
Company
5


 
 
 
SECTION IV.
REGISTRATION RIGHTS
5


4.1
Demand and Piggyback Rights
5


4.2
Notices, Cutbacks and Other Matters
6


4.3
Facilitating Registrations and Offerings
8


4.4
Indemnification
10


4.5
Rule 144
11


 
 
 
SECTION V.
MISCELLANEOUS PROVISIONS
11


5.1
Information and Access Rights
11


5.2
Confidentiality
13


5.3
Reliance
13


5.4
Access to Agreement; Amendment and Waiver; Actions of the Board
13


5.5
Notices
14


5.6
Counterparts
14


5.7
Remedies; Severability
14


5.8
Entire Agreement
14


5.9
Termination
14


5.10
Governing Law
15


5.11
Successors and Assigns; Beneficiaries
15


5.12
Consent to Jurisdiction; Specific Performance; WAIVER OF JURY TRIAL
15


5.13
Further Assurances; Company Logo
15


5.14
Regulatory Matters
15


5.15
Inconsistent Agreements
15



EXHIBIT
Exhibit A: Form of Joinder Agreement 

i
| DC\3606029.6||



--------------------------------------------------------------------------------




PRINCIPAL STOCKHOLDERS AGREEMENT
This Principal Stockholders Agreement (this “Agreement”) is made as of November
14, 2014 by and among Axalta Coating Systems Ltd. (formerly known as Flash
Bermuda Co. Ltd. and Axalta Coating Systems Bermuda Co., Ltd.), a Bermuda
exempted limited liability company (the “Company”), Carlyle Partners V SA1
Cayman, L.P., a Cayman Islands exempted limited partnership (“CPV SA1”), Carlyle
Partners V SA2 Cayman, L.P., a Cayman Islands exempted limited partnership (“CPV
SA2”), Carlyle Partners V SA3 Cayman, L.P., a Cayman Islands exempted limited
partnership (“CPV SA3”), Carlyle Partners V-A Cayman, L.P., a Cayman Islands
exempted limited partnership (“CPV-A”), CP V Coinvestment A Cayman, L.P., a
Cayman Islands exempted limited partnership (“CPV Coinvest A”), CP V
Coinvestment B Cayman, L.P., a Cayman Islands exempted limited partnership (“CPV
Coinvest B”), CEP III Participations, S.à r.l. SICAR, a Luxembourg private
limited liability company (“CEP III”), Carlyle Coatings Partners, L.P., a Cayman
Islands exempted limited partnership (“CCP”, and together with CPV SA1, CPV SA2,
CPV SA3, CPV-A, CPV Coinvest A, CPV Coinvest B and CEP III, the “Initial Carlyle
Stockholders”), and any other stockholder who from time to time becomes party to
this Agreement by execution of a joinder agreement substantially in the form of
Exhibit A (a “Joinder Agreement”).
RECITALS
A. The Company is proposing to consummate an initial public offering of its
share capital (the “Initial Public Offering”).
B. The Initial Carlyle Stockholders and the Company desire to enter into this
Agreement effective upon the effective date of the registration statement
relating to the Initial Public Offering (the “Effective Date”).
C. The Board of Directors of the Company (the “Board of Directors”) has approved
this Agreement.
D. The parties hereto desire to agree upon the respective rights and obligations
after the Effective Date with respect to the securities of the Company now or
hereafter issued and outstanding and held by the parties to this Agreement and
certain matters with respect to their investment in the Company.
AGREEMENT
Now therefore, in consideration of the foregoing, and the mutual agreements and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
SECTION I. DEFINITIONS
1.1 Drafting Conventions; No Construction Against Drafter.
(a) The headings in this Agreement are provided for convenience and do not
affect its meaning. The words “include,” “includes” and “including” are to be
read as if they were followed by the phrase “without limitation.” Unless
specified otherwise, any reference to an agreement means that agreement as
amended or supplemented, subject to any restrictions on amendment contained in
such agreement. Unless specified otherwise, any reference to a statute or
regulation means that statute or regulation as amended or supplemented from time
to time and any corresponding provisions of successor statutes or regulations.
If any date specified in this Agreement as a date for taking action falls on a
day that is not a business day, then that action may be taken on the next
business day. Unless specified otherwise, the words “party” and “parties” refer
only to a party named in this Agreement or one who joins this Agreement as a
party pursuant to the terms hereof.
(b) The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent. If an ambiguity or
question of intent or interpretation arises, this Agreement is to be construed
as if drafted jointly by the parties and there is to be no presumption or burden
of proof or rule of strict construction favoring or disfavoring any party
because of the authorship of any provision of this Agreement.
1.2 Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below.
“Affiliate” shall mean with respect to any specified Person, any other Person
which, directly or indirectly, controls, is controlled by or is under common
control with the specified Person, including any partner, officer, director or
member of the specified Person and, if the specified Person is a private equity
fund, any investment fund now or hereafter managed by, or which is controlled by
or is under common control with, one or more general partners of the specified
Person. For the purposes of this definition, “control” (including, with its
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct, or cause the direction of the management
and policies of such Person, whether through the ownership of securities, by
contract or otherwise.

1
| DC\3606029.6||





--------------------------------------------------------------------------------




“Bye-laws” shall mean the Company’s amended and restated bye-laws in effect as
of the Effective Date, as amended from time to time.
“Carlyle Stockholders” means (i) the Initial Carlyle Stockholders and (ii) any
Permitted Transferee or Affiliate of any Initial Carlyle Stockholder (x) which
is issued Common Stock or becomes the beneficial owner of any Common Stock or is
Transferred any Common Stock by any other Person and (y) which becomes a party
hereto by executing a Joinder Agreement.
“Carlyle Majority Interest” shall mean, at any given time, the Carlyle
Stockholders holding a majority of the outstanding Shares held at that specified
time by all Carlyle Stockholders.
“Charter” shall mean the Company’s memorandum of association in effect as of the
Effective Date, as amended from time to time.
“Common Stock” shall mean the common shares, par value $1.00 per share, of the
Company.
“Company” shall have the meaning set forth in the preamble and shall include any
successor thereto.
“Director” shall mean a member of the Board of Directors.
“Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules and
regulations thereunder.
“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.
“Initial Capital Interest” means the aggregate sums which remain invested by a
Stockholder in shares and yield free convertible preferred equity certificates
of the Company immediately following the IPO.
“IPO” means the underwritten registered public offering of the Company’s Common
Stock pursuant to which the Common Stock is being listed on the New York Stock
Exchange.
“Necessary Action” shall mean, with respect to a specified result, all actions
necessary or desirable to cause such result, including (i) attending meetings in
person or by proxy for purposes of obtaining a quorum, (ii) voting or providing
a written consent or proxy with respect to Shares, (iii) causing the adoption of
resolutions and amendments to the organizational documents of the Company,
(iv) executing agreements and instruments and (v) making, or causing to be made,
with governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.
“Permitted Transferee” shall mean, with respect to any Carlyle Stockholder,
(i) any Affiliate of such Carlyle Stockholder, (ii) any director, officer or
employee of any Affiliate of such Carlyle Stockholder, (iii) any direct or
indirect member or general or limited partner of such Carlyle Stockholder that
is the transferee of Shares pursuant to a pro rata distribution of Shares by
such Carlyle Stockholder to its partners or members, as applicable (or any
subsequent transfer of such Shares by the transferee to another Permitted
Transferee) or (iv) any other Transferee designated as a Permitted Transferee by
the Carlyle Majority Interest.
“Person” shall mean an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government (or agency or political subdivision thereof) or any other entity or
group (as defined in Section 13(d) of the Exchange Act).
“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.
“SEC” shall mean the Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations thereunder.
“Shares” shall mean, at any time, (i) Common Stock and (ii) any other equity
securities now or hereafter issued by the Company, together with any options
thereon and any other shares of stock or other equity securities issued or
issuable with respect thereto (whether by way of a stock dividend, stock split
or in exchange for or in replacement or upon conversion of such shares or
otherwise in connection with a combination of shares, recapitalization, merger,
consolidation or other corporate reorganization).

2
| DC\3606029.6||





--------------------------------------------------------------------------------




“Stockholders” means the Carlyle Stockholders and any other stockholders who
from time to time become party to this Agreement by execution of a Joinder
Agreement.
“Transfer” means any direct or indirect transfer, donation, sale, assignment,
pledge, hypothecation, grant of a security interest in or other disposal or
attempted disposal of all or any portion of a security, any interest or rights
in a security, or any rights under this Agreement.
“Transferee” means the recipient of a Transfer.
“WKSI” means a well-known seasoned issuer, as defined in the SEC’s Rule 405.


SECTION II. REPRESENTATIONS AND WARRANTIES
2.1 Representations and Warranties of the Initial Carlyle Stockholders. Each of
the Initial Carlyle Stockholders hereby represents, warrants and covenants to
the Company as follows: (a) such Initial Carlyle Stockholder has full limited
partnership power and authority to enter into this Agreement and perform its
obligations hereunder; (b) this Agreement constitutes the valid and binding
obligation of such Initial Carlyle Stockholder enforceable against it in
accordance with its terms; and (c) the execution, delivery and performance by
such Initial Carlyle Stockholder of this Agreement: (i) does not and will not
violate any laws, rules or regulations of the United States or any state or
other jurisdiction applicable to such Initial Carlyle Stockholder, or require
such Initial Carlyle Stockholder to obtain any approval, consent or waiver of,
or to make any filing with, any Person that has not been obtained or made; and
(ii) does not constitute a breach of or default under any material agreement to
which such Initial Carlyle Stockholder is a party.
2.2 Representations and Warranties of the Other Stockholders. Each of the
Stockholders (other than the Carlyle Stockholders) hereby represents, warrants
and covenants to the Company and the Carlyle Stockholders as follows: (a) such
Person has full legal capacity to enter into this Agreement and perform its
obligations hereunder; (b) this Agreement constitutes the valid and binding
obligation of such Person enforceable against such Person in accordance with its
terms; and (c) the execution, delivery and performance by such Person of this
Agreement does not and will not: (i) violate any laws, rules or regulations of
the United States or any state or other jurisdiction applicable to such Person,
or require such Person to obtain any approval, consent or waiver of, or to make
any filing with, any Person that has not been obtained or made; or
(ii) constitute a breach of or default under any material agreement to which
such Person is a party.
2.3 Representations and Warranties of the Company. The Company hereby
represents, warrants and covenants to the Stockholders as follows: (a) the
Company has full corporate power and authority to enter into this Agreement and
perform its obligations hereunder; (b) this Agreement constitutes the valid and
binding obligation of the Company enforceable against it in accordance with its
terms; and (c) the execution, delivery and performance by the Company of this
Agreement: (i) does not and will not violate any laws, rules or regulations of
the United States or any state or other jurisdiction applicable to the Company,
or require the Company to obtain any approval, consent or waiver of, or to make
any filing with, any Person that has not been obtained or made; and (ii) does
not and will not result in a breach of, constitute a default under, accelerate
any obligation under or give rise to a right of termination of any indenture or
loan or credit agreement or any other material agreement, contract, instrument,
mortgage, lien, lease, permit, authorization, order, writ, judgment, injunction,
decree, determination or arbitration award to which the Company is a party or by
which the property of the Company is bound or affected, or result in the
creation or imposition of any mortgage, pledge, lien, security interest or other
charge or encumbrance on any of the assets or properties of the Company.
SECTION III. BOARD MATTERS
3.1 Board of Directors. From and after the first business day after the
Effective Date:
(a) Rights to Designate. Each Stockholder hereby agrees to vote, or cause to be
voted, all of its Shares, at any annual or special meeting, by written consent,
or otherwise, and will take all Necessary Actions within such Stockholder’s
control, and the Company will take all Necessary Actions within its control, to
cause the authorized number of directors on the Board of Directors to be
established and remain at eleven (11), or such other number approved pursuant to
the terms of this Agreement, and to elect or appoint or cause to be elected or
appointed to the Board of Directors and cause to be continued in office:
(i) ten (10) designees of the Carlyle Stockholders constituting a Carlyle
Majority Interest (the “Investor Designees”); provided, that (A) the number of
Investor Designees to be designated by the Carlyle Majority Interest (on behalf
of the Carlyle Stockholders) shall be reduced to six (6) Directors at such time
as the Carlyle Stockholders in the aggregate hold less than thirty-five percent
(35%) of the then outstanding shares of Common Stock, (B) the number of Investor
Designees to be designated by the Carlyle Majority Interest (on behalf of the
Carlyle Stockholders) shall be reduced to four (4) Directors at

3
| DC\3606029.6||





--------------------------------------------------------------------------------




such time as the Carlyle Stockholders in the aggregate hold less than
twenty-five percent (25%) of the then outstanding shares of Common Stock,
(C) the number of Investor Designees to be designated by the Carlyle Majority
Interest (on behalf of the Carlyle Stockholders) shall be reduced to two
(2) Directors at such time as the Carlyle Stockholders in the aggregate hold
less than fifteen-percent (15%) of the then outstanding shares of Common Stock,
and (D) the Carlyle Stockholders shall have no right to designate any members of
the Board of Directors pursuant to this Section 3.1(a)(i) at such time as the
Carlyle Stockholders in the aggregate hold less than five percent (5%) of the
then-outstanding shares of Common Stock;
(ii) the senior ranking executive officer of the Company and its subsidiaries,
who initially, and for so long as he is the Company’s Chief Executive Officer,
shall be Charles W. Shaver; and
(iii) each additional designee shall be filled as provided in the Charter and
Bye-laws.
The Company shall take all Necessary Actions within its control to cause the
individuals designated in accordance with Section 3.1(a) to be nominated for
election to the Board of Directors, shall solicit proxies in favor thereof, and
at each meeting of the stockholders of the Company at which directors of the
Company are to be elected, shall recommend that the stockholders of the Company
elect to the Board of Directors each such individual nominated for election at
such meeting.
(b) Initial Investor Designees. The initial Investor Designees pursuant to the
provisions of Section 3.1(a)(i) shall be Gregory S. Ledford, Allan M. Holt,
Gregor P. Böhm, Martin W. Sumner, Wesley T. Bieligk, Orlando A. Bustos, Robert
M. McLaughlin and Andreas C. Kramvis. Any remaining undesignated Investor
Designees shall be designated by the Carlyle Majority Interest at such time as
they shall determine.
(c) Removal and Replacement.
(i) Any Person or group of Persons entitled to designate a Director may remove
such designee by sending a written notice to the Company’s Secretary stating the
name of the designee to be removed from the Board of Directors (the “Removal
Notice”) and, upon receipt of such notice by the Company’s Secretary, such
designee shall be removed from the Board of Directors (and such a designee shall
only be removed in such manner), and each Stockholder hereby agrees to vote, at
any annual or special meeting, by written consent, or otherwise, all Shares and
will take all Necessary Actions within such Stockholder’s control to effect such
removal.
(ii) If at any time any Director ceases to serve on the Board of Directors
(whether due to death, disability, resignation, removal or otherwise), the
Person or Persons that designated or nominated such Director pursuant to
Section 3.1(a) shall designate or nominate a successor to fill the vacancy
created thereby on the terms and subject to the conditions of Section 3.1(a).
Each Stockholder hereby agrees to vote, or cause to be voted, all of its Shares,
and will
take all Necessary Actions within such Stockholder’s control, and the Company
will take all Necessary Actions within its control, to cause the designated
successor to be elected to fill such vacancy. In the event that the Carlyle
Stockholders do not, pursuant to Section 3.1(a), have the right to designate an
individual to fill such vacancy, then such vacancy shall be filled as provided
in the Charter and the Bye-laws.
(iii) In the event that the Carlyle Stockholders cease to have the right to
designate an individual to serve as a Director pursuant to Section 3.1(a),
(i) that number of Directors for which the Carlyle Stockholders cease to have
the right to designate to serve as a Director shall resign within six (6) months
or, if earlier, such time as such Director’s successor is appointed or elected
(provided that the Carlyle Majority Interest shall have the authority to select
which such particular Director or Directors will resign) or, in the event any
such individual does not resign by such time as is required by the foregoing,
each Stockholder shall thereafter take all Necessary Actions within its control
to cause the removal of such individual, including voting all Shares in favor of
such removal, and (ii) the vacancy created by such resignation or removal shall
be filled as provided in the Charter and the Bye-laws.
(d) Expenses. Each Director shall be entitled to reimbursement from the Company
for his or her reasonable out-of-pocket expenses (including travel) incurred in
attending any meeting of the Board of Directors or any committee thereof or
governing body of any subsidiary of the Company or any committee thereof.
(e) Indemnification; Insurance. The Company shall not alter, in any manner
adverse to the Investor Designees, any rights to indemnification and exculpation
from liabilities currently afforded to members of the Board of Directors
pursuant to the Charter, the Bye-laws or any indemnification agreement, in each
case, as in effect as of the date hereof. If the Company or any of its
respective successors or assigns (i) shall consolidate with or merge into any
other corporation or entity and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) shall transfer all
or substantially all of its properties and assets to any individual, corporation
or other entity, then, and in each such case, proper provisions shall be made so
that the successors and assigns of the Company shall covenant to afford to each
of the Investor Designees such rights to indemnification and exculpation from
liabilities. The Company shall continue to maintain in effect directors’ and
officers’ liability insurance and fiduciary liability insurance with benefits,
terms, conditions, retentions and levels of coverage that are at least as
favorable, in the aggregate, to the insureds as provided in the Company’s
existing policies as of the date hereof.

4
| DC\3606029.6||





--------------------------------------------------------------------------------




3.2 Committees of the Board of Directors. From and after the Effective Date, the
Company shall, and each Stockholder shall use its reasonable best efforts to,
cause the Board of Directors to maintain the following committees: (a) an Audit
Committee, (b) a Compensation Committee, (c) any other committee needed to
comply with applicable laws and regulations and (d) any other committee as the
Board of Directors shall determine in its discretion. Each committee shall
include such number of Investor Designees such that the pro rata representation
of the Investor Designees on such committee as a proportion of the full
membership of such committee is not less than the pro rata representation of all
of the Investor Designees as a proportion of the full Board of Directors;
provided that the right of any such Investor Designee to serve on a committee
shall be subject to the Company’s obligation to comply with any applicable
independence requirements of a national securities exchange upon which the
Company’s Common Stock is listed to which it is then subject and compliance with
the requirements of Section 162(m) of the Internal Revenue Code to have a
compensation committee comprised solely of two or more outside directors.
3.3 Additional Management Provisions.
(a) Each Stockholder and the Company agrees and acknowledges that, subject to
applicable law, the Investor Designees designated by the Carlyle Majority
Interest may share confidential, non-public information about the Company and
its subsidiaries with the Carlyle Stockholders.
(b) The Stockholders and the Company hereby agree, notwithstanding anything to
the contrary in any other agreement or at law or in equity, that, to the maximum
extent permitted by law, when the Carlyle Stockholders take any action under
this Agreement to give or withhold its consent, the Carlyle Stockholders shall
have no duty (fiduciary or other) to consider the interests of the Company or
the other Stockholders and may act exclusively in its own interest; provided,
however, that the foregoing shall in no way affect the obligations of the
parties hereto to comply with the provisions of this Agreement.
(c) Each of the parties covenants and agrees to take all Necessary Actions
within its control to ensure that the Charter and Bye-laws do not, at any time,
conflict with the provisions of this Agreement.
(d) For so long as the Company qualifies as a “controlled company” under the
applicable listing standards then in effect, the Company will elect to be a
“controlled company” for purposes of such applicable listing standards, and will
disclose in its annual meeting proxy statement that it is a “controlled company”
and the basis for that determination. The Company and the Stockholders
acknowledge and agree that, as of the date of this Agreement, the Company is a
“controlled company.” The Carlyle Stockholders acknowledge that a sufficient
number of their designees will be required to qualify as “independent directors”
to ensure that the Board complies with such applicable listing standards in the
time periods required by the applicable listing standards then in effect, and
shall discuss and use commercially reasonable efforts to agree upon appropriate
changes to their designees consistent with the foregoing.
3.4 Company. The Company will not give effect to any action by any Stockholder
which is in contravention of this Section III.
SECTION IV. REGISTRATION RIGHTS
4.1 Demand and Piggyback Rights.
(a) Right to Demand a Non-Shelf Registered Offering. Upon the demand of at any
time and from time to time after the expiration or waiver of the underwriter
lock-up period applicable to the Company’s IPO, the Company will facilitate in
the manner described in this Agreement a non-shelf registered offering of the
Shares requested by the demanding Carlyle Stockholders to be included in such
offering. A demand by Carlyle Stockholders for a non-shelf registered offering
that will result in the imposition of a lockup on the Company and the
Stockholders may not be made unless the Shares requested to be sold by the
demanding Carlyle Stockholders in such offering have an aggregate market value
(based on the most recent closing price of the Common Stock at the time of the
demand) of at least $50 million or such lesser amount if all Shares held by the
demanding Carlyle Stockholders are requested to be sold. Subject to
Section 4.2(e) below, any demanded non-shelf registered offering may, at the
Company’s option, include Shares to be sold by the Company for its own account
and will also include Shares to be sold by other holders of Shares with similar
rights that exercise their related piggyback rights on a timely basis.
(b) Right to Piggyback on a Non-Shelf Registered Offering. In connection with
any registered offering of Common Stock covered by a non-shelf registration
statement (whether pursuant to the exercise of demand rights or at the
initiative of the Company), the Carlyle Stockholders may exercise piggyback
rights to have included in such offering Shares held by them. The Company will
facilitate in the manner described in this Agreement any such non-shelf
registered offering.
(c) Right to Demand and be Included in a Shelf Registration. Upon the demand of
Carlyle Stockholders, made at any time and from time to time when the Company is
eligible to utilize Form S-3 or a successor form to sell Shares in a secondary
offering on a delayed or continuous basis in accordance with Rule 415, the
Company will facilitate in the manner described in this Agreement a shelf
registration of Shares held by them. Any shelf registration filed by the Company
covering Shares (whether pursuant to a Carlyle Stockholder demand or at the
initiative of the Company) will cover Shares held by each

5
| DC\3606029.6||





--------------------------------------------------------------------------------




of the Carlyle Stockholders (regardless of whether they demanded the filing of
such shelf or not) up to an equivalent percentage of their original respective
holdings as may be agreed upon by the demanding Carlyle Stockholders. If at the
time of such request the Company is a WKSI, such shelf registration would, at
the request of such Carlyle Stockholders, cover an unspecified number of Shares
to be sold by the Company and the Carlyle Stockholders.
(d) Demand and Piggyback Rights for Shelf Takedowns. Upon the demand of one or
more Carlyle Stockholders made at any time and from time to time, the Company
will facilitate in the manner described in this Agreement a “takedown” of Shares
off of an effective shelf registration statement. In connection with any
underwritten shelf takedown (whether pursuant to the exercise of such demand
rights or at the initiative of the Company), the Carlyle Stockholders may
exercise piggyback rights to have included in such takedown Shares held by them
that are registered on such shelf. Notwithstanding the foregoing, Carlyle
Stockholders may not demand a shelf takedown for an offering that will result in
the imposition of a lockup on the Company and the Stockholders unless the Shares
requested to be sold by the demanding Carlyle Stockholders in such takedown have
an aggregate market value (based on the most recent closing price of the Common
Stock at the time of the demand) of at least $50 million or such lesser amount
if all Shares held by the demanding Carlyle Stockholders are requested to be
sold.
(e) Right to Reload a Shelf. Upon the written request of a Carlyle Stockholder,
the Company will file and seek the effectiveness of a post-effective amendment
to an existing shelf in order to register up to the number of Shares previously
taken down off of such shelf and not yet “reloaded” onto such shelf.
(f) Limitations on Demand and Piggyback Rights.
(i) Any demand for the filing of a registration statement or for a registered
offering or takedown will be subject to the constraints of any applicable lockup
arrangements, and such demand must be deferred until such lockup arrangements no
longer apply. If a demand has been made for a non-shelf registered offering or
for an underwritten takedown, no further demands may be made so long as the
related offering is still being pursued. Notwithstanding anything in this
Agreement to the contrary, the Carlyle Stockholders will not have piggyback or
other registration rights with respect to registered primary offerings by the
Company (i) covered by a Form S-8 registration statement or a successor form
applicable to employee benefit-related offers and sales, (ii) where the Shares
are not being sold for cash or (iii) where the offering is a bona fide offering
of securities other than Shares, even if such securities are convertible into or
exchangeable or exercisable for Shares.
(ii) The Company may postpone the filing of a demanded registration statement or
suspend the effectiveness of any shelf registration statement for a reasonable
“blackout period” not in excess of 90 days if the Board of Directors of the
Company determines that such registration or offering could materially interfere
with a bona fide business or financing transaction of the Company or is
reasonably likely to require premature disclosure of information, the premature
disclosure of which could materially and adversely affect the Company; provided
that the Company shall not postpone the filing of a demanded registration
statement or suspend the effectiveness of any shelf registration statement
pursuant to this Section 4.1(f)(ii) more than once in any 360 day period. The
blackout period will end upon the earlier to occur of, (i) in the case of a bona
fide business or financing transaction, a date not later than 90 days from the
date such deferral commenced, and (ii) in the case of disclosure of other
non-public information, the earlier to occur of (x) the filing by the Company of
its next succeeding Form 10-K or Form 10-Q, or (y) the date upon which such
information is otherwise disclosed.
4.2 Notices, Cutbacks and Other Matters.
(a) Notifications Regarding Registration Statements. In order for one or more
Carlyle Stockholders to exercise their right to demand that a registration
statement be filed, they must so notify the Company in writing indicating the
number of Shares sought to be registered and the proposed plan of distribution.
The Company will keep the Carlyle Stockholders contemporaneously apprised of all
pertinent aspects of its pursuit of any registration, whether pursuant to a
Carlyle Stockholder demand or otherwise, with respect to which a piggyback
opportunity is available. Pending any required public disclosure and subject to
applicable legal requirements, the parties will maintain the confidentiality of
these discussions.
(b) Notifications Regarding Registration Piggyback Rights. Any Carlyle
Stockholder wishing to exercise its piggyback rights with respect to a non-shelf
registration statement must notify the Company and the other Carlyle
Stockholders of the number of Shares it seeks to have included in such
registration statement. Such notice must be given as soon as practicable, but in
no event later than 5:00 pm, New York City time, on the second trading day prior
to (i) if applicable, the date on which the preliminary prospectus intended to
be used in connection with pre-effective marketing efforts for the relevant
offering is expected to be finalized, and (ii) in any case, the date on which
the pricing of the relevant offering is expected to occur. No such notice is
required in connection with a shelf registration statement, as Shares held by
all Carlyle Stockholders will be included up to the applicable percentage.
(c) Notifications Regarding Demanded Underwritten Takedowns.

6
| DC\3606029.6||





--------------------------------------------------------------------------------




(i) The Company will keep the Carlyle Stockholders contemporaneously apprised of
all pertinent aspects of any underwritten shelf takedown in order that they may
have a reasonable opportunity to exercise their related piggyback rights.
Without limiting the Company’s obligation as described in the preceding
sentence, having a reasonable opportunity requires that the Carlyle Stockholders
be notified by the Company of an anticipated underwritten takedown (whether
pursuant to a demand made by other Carlyle Stockholders or made at the Company’s
own initiative) no later than 5:00 pm, New York City time, on (i) if applicable,
the second trading day prior to the date on which the preliminary prospectus or
prospectus supplement intended to be used in connection with pre-pricing
marketing efforts for such takedown is finalized, and (ii) in all cases, the
second trading day prior to the date on which the pricing of the relevant
takedown occurs.
(ii) Any Carlyle Stockholder wishing to exercise its piggyback rights with
respect to an underwritten shelf takedown must notify the Company and the other
Carlyle Stockholders of the number of Shares it seeks to have included in such
takedown. Such notice must be given as soon as practicable, but in no event
later than 5:00 pm, New York City time, on (i) if applicable, the trading day
prior to the date on which the preliminary prospectus or prospectus supplement
intended to be used in connection with marketing efforts for the relevant
offering is expected to be finalized, and (ii) in all cases, the trading day
prior to the date on which the pricing of the relevant takedown occurs.
(iii) Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain appropriate confidentiality of their
discussions regarding a prospective underwritten takedown.
(d) Plan of Distribution, Underwriters and Counsel. If a majority of the Shares
proposed to be sold in an underwritten offering through a non-shelf registration
statement or through a shelf takedown are being sold by the Company for its own
account, the Company will be entitled to determine the plan of distribution and
select the managing underwriters for such offering. Otherwise, the Carlyle
Stockholders holding a majority of the Shares requested to be included in such
offering will be entitled to determine the plan of distribution and select the
managing underwriters, and such majority will also be entitled to select counsel
for the selling Stockholders (which may be the same as counsel for the Company).
In the case of a shelf registration statement, the plan of distribution will
provide as much flexibility as is reasonably possible, including with respect to
resales by transferee Stockholders.
(e) Cutbacks. If the managing underwriters advise the Company and the selling
Stockholders that, in their opinion, the number of Shares requested to be
included in an underwritten offering exceeds the amount that can be sold in such
offering without adversely affecting the distribution of the Shares being
offered, such offering will include only the number of Shares that the
underwriters advise can be sold in such offering.
(i) In the case of a registered offering upon the demand of one or more Carlyle
Stockholders, the selling Stockholders (including those Carlyle Stockholders
exercising piggyback rights pursuant to Section 4.1(b)) collectively will have
first priority and will be subject to cutback pro rata based on the Initial
Capital Interest of each such selling Stockholder (up to the number of Shares
initially requested by them to be included in such offering). To the extent of
any remaining capacity, all other stockholders having similar registration
rights will have second priority and will be subject to cutback pro rata based
on the number of Shares initially requested by them to be included in such
offering. To the extent of any remaining capacity, the Company will have third
priority. Except as contemplated by the immediately preceding three sentences,
other selling stockholders (other than transferees to whom a Carlyle Stockholder
has assigned its rights under this Agreement) will be included in an
underwritten offering only with the consent of Carlyle Stockholders holding a
majority of the Shares being sold in such offering.
(ii) In the case of a registered offering upon the initiative of the Company,
the Company will have first priority. To the extent of any remaining capacity,
the selling Carlyle Stockholders as a group, on the one hand, and all other
stockholders having similar registration rights as a group, on the other hand,
will be subject to cutback pro rata based on the number of Shares initially
requested by such group to be included in such offering. The selling Carlyle
Stockholders will be subject to cutback pro rata, based on the Initial Capital
Interest of each such selling Carlyle Stockholder (up to the number of Shares
initially requested by them to be included in such offering). Except as
contemplated by the immediately preceding sentence, other stockholders (other
than transferees to whom a Carlyle Stockholder has assigned its rights under
this Agreement) will be included in an underwritten offering only with the
consent of a Carlyle Majority Interest.
(f) Withdrawals. Even if Shares held by a Carlyle Stockholder have been part of
a registered underwritten offering, such Carlyle Stockholder may, no later than
the time at which the public offering price and underwriters’ discount are
determined with the managing underwriter, decline to sell all or any portion of
the Shares being offered for its account.
(g) Lockups. In connection with any underwritten offering of Shares, the Company
and each Carlyle Stockholder will agree (in the case of Carlyle Stockholders,
with respect to Shares respectively held by them) to be bound by the
underwriting agreement’s lockup restrictions (which must apply, and continue to
apply, in like manner to all of them) that are agreed to (a) by the Company, if
a majority of the Shares being sold in such offering are being sold for its
account, or (b) by Carlyle Stockholders holding a majority of Shares being sold
by all Carlyle Stockholders, if a majority of the Shares being sold in such
offering are being sold by Carlyle Stockholders, as applicable.

7
| DC\3606029.6||





--------------------------------------------------------------------------------




(h) Expenses. All expenses incurred in connection with any registration
statement or registered offering covering Shares held by Carlyle Stockholders,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel (including the fees and
disbursements of outside counsel for Carlyle Stockholders) and of the
independent certified public accountants, and the expense of qualifying such
Shares under state blue sky laws, will be borne by the Company. However,
underwriters’, brokers’ and dealers’ discounts and commissions applicable to
Shares sold for the account of a Carlyle Stockholder will be borne by such
Carlyle Stockholder.
4.3 Facilitating Registrations and Offerings.
(a) General. If the Company becomes obligated under this Agreement to facilitate
a registration and offering of Shares on behalf of Carlyle Stockholders, the
Company will do so with the same degree of care and dispatch as would reasonably
be expected in the case of a registration and offering by the Company of Shares
for its own account. Without limiting this general obligation, the Company will
fulfill its specific obligations as described in this Section 4.3.
(b) Registration Statements. In connection with each registration statement that
is demanded by Carlyle Stockholders or as to which piggyback rights otherwise
apply, the Company will:
(i) prepare and file with the SEC a registration statement covering the
applicable Shares, (ii) file amendments thereto as warranted, (iii) seek the
effectiveness thereof, and (iv) file with the SEC prospectuses and prospectus
supplements as may be required, all in consultation with the Carlyle
Stockholders and as reasonably necessary in order to permit the offer and sale
of the such Shares in accordance with the applicable plan of distribution;
(ii) (1) within a reasonable time prior to the filing of any registration
statement, any prospectus, any amendment to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the selling Carlyle Stockholders and to the underwriter or
underwriters of an underwritten offering, if applicable, and to their respective
counsel; fairly consider such reasonable changes in any such documents prior to
or after the filing thereof as the counsel to the Carlyle Stockholders or the
underwriter or the underwriters may request; and make such of the
representatives of the Company as shall be reasonably requested by the selling
Carlyle Stockholders or any underwriter available for discussion of such
documents;
(2) within a reasonable time prior to the filing of any document which is to be
incorporated by reference into a registration statement or a prospectus, provide
copies of such document to counsel for the Carlyle Stockholders and
underwriters; fairly consider such reasonable changes in such document prior to
or after the filing thereof as counsel for such Carlyle Stockholders or such
underwriter shall request; and make such of the representatives of the Company
as shall be reasonably requested by such counsel available for discussion of
such document;
(iii) cause each registration statement and the related prospectus and any
amendment or supplement thereto, as of the effective date of such registration
statement, amendment or supplement and during the distribution of the registered
Shares (x) to comply in all material respects with the requirements of the
Securities Act and the rules and regulations of the SEC and (y) not to contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading;
(iv) notify each Carlyle Stockholder promptly, and, if requested by such Carlyle
Stockholder, confirm such advice in writing, (i) when a registration statement
has become effective and when any post-effective amendments and supplements
thereto become effective if such registration statement or post-effective
amendment is not automatically effective upon filing pursuant to Rule 462,
(ii) of the issuance by the SEC or any state securities authority of any stop
order, injunction or other order or requirement suspending the effectiveness of
a registration statement or the initiation of any proceedings for that purpose,
(iii) if, between the effective date of a registration statement and the closing
of any sale of securities covered thereby pursuant to any agreement to which the
Company is a party, the representations and warranties of the Company contained
in such agreement cease to be true and correct in all material respects or if
the Company receives any notification with respect to the suspension of the
qualification of the Shares for sale in any jurisdiction or the initiation of
any proceeding for such purpose, and (iv) of the happening of any event during
the period a registration statement is effective as a result of which such
registration statement or the related prospectus contains any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading;
(v) furnish counsel for each underwriter, if any, and for the Carlyle
Stockholders copies of any correspondence with the SEC or any state securities
authority relating to the registration statement or prospectus;
(vi) otherwise comply with all applicable rules and regulations of the SEC,
including making available to its security holders an earnings statement
covering at least 12 months which shall satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder (or any similar provision then in
force);
(vii) use all reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement at the earliest
possible time;

8
| DC\3606029.6||





--------------------------------------------------------------------------------




(c) Non-Shelf Registered Offerings and Shelf Takedowns. In connection with any
non-shelf registered offering or shelf takedown that is demanded by Carlyle
Stockholders or as to which piggyback rights otherwise apply, the Company will:
(i) cooperate with the selling Carlyle Stockholders Shares and the sole
underwriter or managing underwriter of an underwritten offering Shares, if any,
to facilitate the timely preparation and delivery of certificates representing
the Shares to be sold and not bearing any restrictive legends; and enable such
Shares to be in such denominations (consistent with the provisions of the
governing documents thereof) and registered in such names as the selling Carlyle
Stockholders or the sole underwriter or managing underwriter of an underwritten
offering of Shares, if any, may reasonably request at least five days prior to
any sale of such Shares;
(ii) furnish to each Carlyle Stockholder and to each underwriter, if any,
participating in the relevant offering, without charge, as many copies of the
applicable prospectus, including each preliminary prospectus, and any amendment
or supplement thereto and such other documents as such Carlyle Stockholder or
underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Shares; the Company hereby consents to the use of the
prospectus, including each preliminary prospectus, by each such Carlyle
Stockholder and underwriter in connection with the offering and sale of the
Shares covered by the prospectus or the preliminary prospectus;
(iii) (i) use all reasonable efforts to register or qualify the Shares being
offered and sold, no later than the time the applicable registration statement
becomes effective, under all applicable state securities or “blue sky” laws of
such jurisdictions as each underwriter, if any, or any Carlyle Stockholder
holding Shares covered by a registration statement, shall reasonably request;
(ii) use all reasonable efforts to keep each such registration or qualification
effective during the period such registration statement is required to be kept
effective; and (iii) do any and all other acts and things which may be
reasonably necessary or advisable to enable each such underwriter, if any, and
Carlyle Stockholder to consummate the disposition in each such jurisdiction of
such Shares owned by such Carlyle Stockholder; provided, however, that the
Company shall not be obligated to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
consent to be subject to general service of process (other than service of
process in connection with such registration or qualification or any sale of
Shares in connection therewith) in any such jurisdiction;
(iv) cause all Shares being sold to be qualified for inclusion in or listed on
The New York Stock Exchange or any other U.S. securities exchange on which
Shares issued by the Company are then so qualified or listed if so requested by
the Carlyle Stockholders, or if so requested by the underwriter or underwriters
of an underwritten offering of Shares, if any;
(v) cooperate and assist in any filings required to be made with Financial
Industry Regulatory Authority and in the performance of any due diligence
investigation by any underwriter in an underwritten offering;
(vi) use all reasonable efforts to facilitate the distribution and sale of any
Shares to be offered pursuant to this Agreement, including without limitation by
making road show presentations, holding meetings with and making calls to
potential investors and taking such other actions as shall be requested by the
Carlyle Stockholders or the lead managing underwriter of an underwritten
offering; and
(vii) enter into customary agreements (including, in the case of an underwritten
offering, underwriting agreements in customary form, and including provisions
with respect to indemnification and contribution in customary form and
consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such Shares and in connection
therewith:
(1) make such representations and warranties to the selling Stockholders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings;
(2) obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the lead managing underwriter, if any) addressed to each selling Stockholder and
the underwriters, if any, covering the matters customarily covered in opinions
requested in sales of securities or underwritten offerings and such other
matters as may be reasonably requested by such Stockholders and underwriters;
(3) obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the selling Stockholders,
if permissible, and the underwriters, if any, which letters shall be customary
in form and shall cover matters of the type customarily covered in “cold
comfort” letters to underwriters in connection with primary underwritten
offerings;
(4) to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the Carlyle Stockholders providing for,
among other things, the appointment of such representative as agent for the
selling Carlyle Stockholders for the purpose of soliciting purchases of Shares,
which agreement shall be customary in form, substance and scope and shall
contain customary representations, warranties and covenants
The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

9
| DC\3606029.6||





--------------------------------------------------------------------------------




(d) Due Diligence. In connection with each registration and offering of Shares
to be sold by Carlyle Stockholders, the Company will, in accordance with
customary practice, make available for inspection by representatives of the
Carlyle Stockholders and underwriters and any counsel or accountant retained by
such Carlyle Stockholder or underwriters all relevant financial and other
records, pertinent corporate documents and properties of the Company and cause
appropriate officers, managers and employees of the Company to supply all
information reasonably requested by any such representative, underwriter,
counsel or accountant in connection with their due diligence exercise.
(e) Information from Stockholders. Each Carlyle Stockholder that holds Shares
covered by any registration statement will furnish to the Company such
information regarding itself as is required to be included in the registration
statement, the ownership of Shares by such Carlyle Stockholder and the proposed
distribution by such Carlyle Stockholder of such Shares as the Company may from
time to time reasonably request in writing.
4.4 Indemnification.
(a) Indemnification by the Company. In the event of any registration under the
Securities Act by any registration statement pursuant to rights granted in this
Agreement of Shares held by Carlyle Stockholders, the Company will hold harmless
Carlyle Stockholders and each underwriter of such securities and each other
person, if any, who controls any Carlyle Stockholder or such underwriter
within the meaning of the Securities Act, against any losses, claims, damages,
or liabilities (including legal fees and costs of court), joint or several, to
which Carlyle Stockholders or such underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, or liabilities (or any actions in respect thereof) arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
(i) contained, on its effective date, in any registration statement under which
such securities were registered under the Securities Act or any amendment or
supplement to any of the foregoing, or which arise out of or are based upon the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or
(ii) contained in any preliminary prospectus, if used prior to the effective
date of such registration statement, or in the final prospectus (as amended or
supplemented if the Company shall have filed with the SEC any amendment or
supplement to the final prospectus), or which arise out of or are based upon the
omission or alleged omission (if so used) to state a material fact required to
be stated in such prospectus or necessary to make the statements in such
prospectus not misleading; and will reimburse Carlyle Stockholders and each such
underwriter and each such controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, or liability; provided, however, that the Company
shall not be liable to any Carlyle Stockholder or its underwriters or
controlling persons in any such case to the extent that any such loss, claim,
damage, or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement or such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company through a written
instrument duly executed by Carlyle Stockholders or such underwriter
specifically for use in the preparation thereof.
(b) Indemnification by Carlyle Stockholders. Each Carlyle Stockholder will
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 4.4(a)) the Company, each director of the Company, each officer
of the Company who shall sign the registration statement, and any person who
controls the Company within the meaning of the Securities Act, (i) with respect
to any statement or omission from such registration statement, or any amendment
or supplement to it, if such statement or omission was made in reliance upon and
in conformity with information furnished to the Company through a written
instrument duly executed by such Carlyle Stockholder specifically regarding such
Carlyle Stockholder for use in the preparation of such registration statement or
amendment or supplement, and (ii) with respect to compliance by such Carlyle
Stockholder with applicable laws in effecting the sale or other disposition of
the securities covered by such registration statement.
(c) Indemnification Procedures. Promptly after receipt by an indemnified party
of notice of the commencement of any action involving a claim referred to in
Section 4.4(a) and Section 4.4(b), the indemnified party will, if a resulting
claim is to be made or may be made against and indemnifying party, give written
notice to the indemnifying party of the commencement of the action. The failure
of any indemnified party to give notice shall not relieve the indemnifying party
of its obligations in this Section 4.4, except to the extent that the
indemnifying party is actually prejudiced by the failure to give notice. If any
such action is brought against an indemnified party, the indemnifying party will
be entitled to participate in and to assume the defense of the action with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to such indemnified party of its election to assume
defense of the action, the indemnifying party will not be liable to such
indemnified party for any legal or other expenses incurred by the latter in
connection with the action’s defense. An indemnified party shall have the right
to employ separate counsel in any action or proceeding and participate in the
defense thereof, but the fees and expenses of such counsel shall be at such
indemnified party’s expense unless (a) the employment of such counsel has been
specifically authorized in writing by the indemnifying party, which
authorization shall not be unreasonably withheld, (ii) the indemnifying party
has not assumed the defense and employed counsel reasonably satisfactory

10
| DC\3606029.6||





--------------------------------------------------------------------------------




to the indemnified party within 30 days after notice of any such action or
proceeding, or (iii) the named parties to any such action or proceeding
(including any impleaded parties) include the indemnified party and the
indemnifying party and the indemnified party shall have been advised by such
counsel that there may be one or more legal defenses available to the
indemnified party that are different from or additional to those available to
the indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action or proceeding on behalf of the
indemnified party), it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to all local
counsel which is necessary, in the good faith opinion of both counsel for the
indemnifying party and counsel for the indemnified party in order to adequately
represent the indemnified parties) for the indemnified party and that all such
fees and expenses shall be reimbursed as they are incurred upon written request
and presentation of invoices. Whether or not a defense is assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent. No indemnifying party will consent
to entry of any judgment or enter into any settlement which (i) does not include
as an unconditional term the giving by the claimant or plaintiff, to the
indemnified party, of a release from all liability in respect of such claim or
litigation or (ii) involves the imposition of equitable remedies or the
imposition of any non-financial obligations on the indemnified party.
(d) Contribution. If the indemnification required by this Section 4.4 from the
indemnifying party is unavailable to or insufficient to hold harmless an
indemnified party in respect of any indemnifiable losses, claims, damages,
liabilities, or expenses, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such losses,
claims, damages, liabilities, or expenses in such proportion as is appropriate
to reflect (i) the relative benefit of the indemnifying and indemnified parties
and (ii) if the allocation in clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect the relative benefit referred to in
clause (i) and also the relative fault of the indemnified and indemnifying
parties, in connection with the actions which resulted in such losses, claims,
damages, liabilities, or expenses, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact, has been made by, or relates to information supplied by, such
indemnifying party or parties, and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such action. The
amount paid or payable by a party as a result of the losses, claims, damage,
liabilities, and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding. The Company and Carlyle Stockholders agree that
it would not be just and equitable if contribution pursuant to this
Section 4.4(d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the prior provisions of this Section 4.4(d). Notwithstanding the
provisions of this Section 4.4(d), no indemnifying party shall be required to
contribute any amount in excess of the amount by which the total price at which
the securities were offered to the public by the indemnifying party exceeds the
amount of any damages which the indemnifying party has otherwise been required
to pay by reason of an untrue statement or omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such a fraudulent misrepresentation.
4.5 Rule 144. If the Company is subject to the requirements of Section 13, 14 or
15(d) of the Exchange Act, the Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act (or, if
the Company is subject to the requirements of Section 13, 14 or 15(d) of the
Exchange Act but is not required to file such reports, it will, upon the request
of any
Carlyle Stockholder, make publicly available such information) and it will take
such further action as any Carlyle Stockholder may reasonably request, so as to
enable such Carlyle Stockholder to sell Shares without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or
(b) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Carlyle Stockholder, the Company will deliver to such Carlyle
Stockholder a written statement as to whether it has complied with such
requirements.
SECTION V. MISCELLANEOUS PROVISIONS
5.1 Information and Access Rights.
(a) Available Financial Information. Upon written request, the Company will
deliver, or will cause to be delivered, to each Carlyle Stockholder (until such
time as such Carlyle Stockholder shall cease to own any Shares):
(i) as soon as available after the end of each month and in any event within 30
days thereafter, a consolidated balance sheet of the Company and its
subsidiaries as of the end of such month and consolidated statements of
operations, income, cash flows, retained earnings and stockholders’ equity of
the Company and its subsidiaries, for each month and for the current fiscal year
of the Company to date, prepared in accordance with GAAP (subject to normal
year-end audit adjustments

11
| DC\3606029.6||





--------------------------------------------------------------------------------




and the absence of notes thereto), together with a comparison of such statements
to the corresponding periods of the prior fiscal year and to the Company’s
business plan then in effect and approved by the Board of Directors;
(ii) an annual budget, a business plan and financial forecasts for the Company
for the fiscal year of the Company (the “Annual Budget”), no later than three
(3) business days after the approval thereof by the Board of Directors (but no
later than March 31 of such fiscal year), in such manner and form as approved by
the Board of Directors, which shall include at least a projection of income and
a projected cash flow statement for each fiscal quarter in such fiscal year and
a projected balance sheet as of the end of each fiscal quarter in such fiscal
year, in each case prepared in reasonable detail, with appropriate presentation
and discussion of the principal assumptions upon which such budgets and
projections are based, which shall be accompanied by the statement of the chief
executive officer or chief financial officer or equivalent officer of the
Company to the effect that such budget and projections are based on reasonable
and good faith estimates and assumptions made by the management of the Company
for the respective periods covered thereby; it being recognized by such holders
that such budgets and projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by them may
differ from the projected results. Any material changes in such Annual Budget
shall be delivered to the Carlyle Stockholders as promptly as practicable after
such changes have been approved by the Board of Directors;
(iii) as soon as available after the end of each fiscal year of the Company, and
in any event within 90 days thereafter, (A) the annual financial statements
required to be filed by the Company pursuant to the Exchange Act or (B) a
consolidated balance sheet of the Company and its subsidiaries as of the end of
such fiscal year, and consolidated statements of income, retained earnings and
cash flows of the Company and its subsidiaries for such year, prepared in
accordance with GAAP and setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and accompanied
by the opinion of independent public accountants of recognized national standing
selected by the Company, and a Company-prepared comparison to the Company’s
Annual Budget for such year as approved by the Board of Directors (the “Annual
Financial Statements”); and
(iv) as soon as available after the end of the first, second and third quarterly
accounting periods in each fiscal year of the Company, and in any event within
45 days thereafter, (A) the quarterly financial statements required to be filed
by the Company pursuant to the Exchange Act or (B) a consolidated balance sheet
of the Company and its subsidiaries as of the end of each such quarterly period,
and consolidated statements of income, retained earnings and cash flows of the
Company and its subsidiaries for such period and for the current fiscal year to
date, prepared in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of notes thereto) and setting forth in comparative
form the figures for the corresponding periods of the previous fiscal year and
to the Company’s Annual Budget then in effect as approved by the Board of
Directors, all of the information to be provided pursuant to this
Section 4.1(a)(iv) in reasonable detail and certified by the principal financial
or accounting officer of the Company.
In addition to the foregoing, the Company covenants and agrees to provide
periodic updates to each Carlyle Stockholder during the course of the
preparation of the Annual Budget and to keep the Carlyle Stockholders reasonably
informed as to its progress, status and the budgeted items set forth therein.
Notwithstanding anything to the contrary in Section 5.1(a), the Company’s
obligations thereunder shall be deemed satisfied to the extent that such
information is provided by (A) providing the financial statements of any
wholly-owned subsidiary of the Company to the extent such financial statements
reflect the entirety of the operations of the business or (B) in the case of
Section 5.1(a)(iii) and Section 5.1(a)(iv), filing such financial statements of
the Company or any wholly-owned subsidiary of the Company whose financial
statements satisfy the requirements of clause (A), as applicable, with the
Securities and Exchange Commission on EDGAR or in such other manner as makes
them publicly available. The Company’s obligation to furnish the materials
described in Section 5.1(a)(i), Section 5.1(a)(iii) and Section 5.1(a)(iv),
shall be satisfied so long as it transmits such materials to the requesting
Carlyle Stockholders within the time periods specified therein, notwithstanding
that such materials may actually be received after the expiration of such
periods.
(b) Tax Information. Promptly upon request by any Carlyle Stockholder, the
Company will, at the Company’s expense, prepare and deliver to such Carlyle
Stockholder any information and certified statement that such Carlyle
Stockholder determines to be necessary for such Carlyle Stockholder (or its
direct or indirect owners) to comply with obligations for tax reporting or tax
withholding with respect to an investment (direct or indirect) in the Company or
any of its subsidiaries. For the avoidance of doubt, such a request by any
Carlyle Stockholder may require the Company, (i) for purposes of Section 301 of
the United States Internal Revenue Code of 1986, as amended (the “Code”), to
prepare financial statements pursuant to the principles of “earnings and
profits” within the meaning of United States federal income tax law and to
determine the amount of any “dividend” within the meaning of Section 316 of the
Code, (ii) for purposes of Section 951 of the Code, to determine whether the
Company or any of its subsidiaries is a “controlled foreign corporation” within
the meaning of Section 957 of the Code, to prepare financial statements pursuant
to the principles of “earnings and profits” within the meaning of United States
federal income tax law, and to determine the amount of any “subpart F income”
within the meaning of Section 952 of the Code, and (iii) for purposes of
Section 1291 of the Code and the election under Section 1295 of the Code, to
determine whether the Company or any of its subsidiaries is a “passive foreign
investment company” within the meaning of Section 1297 of the Code.

12
| DC\3606029.6||





--------------------------------------------------------------------------------




(c) Other Information. The Company covenants and agrees to deliver to each
Carlyle Stockholder, upon written request, until such time as such Carlyle
Stockholder shall cease to own any Shares, with reasonable promptness, such
other information and data (including such information and reports made
available to any lender of the Company or any of its subsidiaries under any
credit agreement or otherwise) with respect to the Company and each of its
subsidiaries as from time to time may be reasonably requested by any such
Carlyle Stockholder. Each such Carlyle Stockholder, until such time as such
Carlyle Stockholder shall cease to own any Shares, shall have access to such
other information concerning the Company’s business or financial condition and
the Company’s management as may be reasonably requested, including such
information as may be necessary to comply with regulatory, tax or other
governmental filings.
(d) Access. The Company shall, and shall cause its subsidiaries, officers,
directors, employees, auditors and other agents to (a) afford the Carlyle
Stockholders and their officers, employees, auditors and other agents, during
normal business hours and upon reasonable notice, at all reasonable times to the
Company’s and its subsidiaries’ officers, employees, auditors, legal counsel,
properties, offices, plants and other facilities and to all books and records,
and (b) afford the Carlyle Stockholders and their officers, employees, auditors
and other agents the opportunity to discuss the affairs, finances and accounts
of the Company and its subsidiaries with their respective officers from time to
time as each such Carlyle Stockholder may reasonably request, in each case,
until such time as such Carlyle Stockholder shall cease to own any Shares.
5.2 Confidentiality. Each Stockholder agrees that it will keep confidential and
will not disclose, divulge or use for any purpose, other than to monitor its
investment in the Company and its subsidiaries, any confidential information
obtained from the Company pursuant to Section 5.1, unless such confidential
information (a) is known or becomes known to the public in general (other than
as a result of a breach of any confidentiality obligation by such Stockholder or
its affiliates), (b) is or has been independently developed or conceived by such
Stockholder without use of the Company’s confidential information or (c) is or
has been made known or disclosed to such Stockholder by a third party (other
than an Affiliate of such Stockholder) without a breach of any confidentiality
obligations such third party may have to the Company that is known to such
Stockholder; provided, that, a Stockholder may disclose confidential information
(i) to its attorneys, accountants, consultants and other professional advisors
to the extent necessary to obtain their services in connection with monitoring
its investment in the Company, (ii) to any prospective purchaser of any Shares
from such Stockholder as long as such prospective purchaser agrees to be bound
by the provisions of this Section 5.2 as if a Stockholder, (iii) to any
Affiliate, partner, member, limited partners, prospective partners or related
investment fund of such Stockholder and their respective directors, employees,
consultants and representatives, in each case in the ordinary course of business
(provided that the recipients of such confidential information are subject to a
customary confidentiality and non-disclosure obligation), (iv) as may be
reasonably determined by such Stockholder to be necessary in connection with
such Stockholder’s enforcement of its rights in connection with this Agreement
or its investment in the Company and its subsidiaries, or (v) as may otherwise
be required by law or legal, judicial or regulatory process.
5.3 Reliance. Each covenant and agreement made by a party in this Agreement or
in any certificate, instrument or other document delivered pursuant to this
Agreement is material, shall be deemed to have been relied upon by the other
parties and shall remain operative and in full force and effect after the
Effective Date regardless of any investigation. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties hereto and their respective successors and permitted assigns.
5.4 Access to Agreement; Amendment and Waiver; Actions of the Board. For so long
as this Agreement shall be in effect, this Agreement shall be made available for
inspection by any Stockholder at the principal executive offices of the Company.
Any party may waive in writing any provision hereof intended for its benefit,
provided, that, in the case of any waiver by the Company, such waiver is
consented to in writing by the Carlyle Majority Interest. No failure or delay on
the part of any party in exercising any right, power or remedy hereunder shall
operate as a waiver thereof. The remedies provided for herein are cumulative and
are not exclusive of any remedies that may be available to any party at law or
in equity or otherwise. This Agreement may be amended only with the prior
written consent of the Carlyle Majority Interest and the Company. Any consent
given as provided in the preceding sentence shall be binding on all parties.
Further, with the prior written consent of the Carlyle Majority Interest and the
Company, at any time hereafter Permitted Transferees may be made parties hereto,
with any such additional parties shall be treated as “Stockholders” for all
purposes hereunder, by executing a counterpart signature page in the form
attached as Exhibit A hereto, which signature page shall be attached to this
Agreement and become a part hereof without any further action of any other party
hereto.

13
| DC\3606029.6||





--------------------------------------------------------------------------------




5.5 Notices. All notices, requests, demands and other communications provided
for hereunder shall be in writing and mailed (by first class registered or
certified mail, postage prepaid), sent by express overnight courier service, or
delivered to the applicable party at the respective address indicated below:
If to the Company:
Axalta Coating Systems Ltd.
Two Commerce Square
2001 Market Street, Suite 3600
Philadelphia, PA 19103
Attn: General Counsel
With a copy (which shall not constitute notice):
Latham & Watkins LLP
555 Eleventh Street, N.W.
Washington, D.C. 20004
Attention: David S. Dantzic
Facsimile: (202) 637-2201
If to the Carlyle Stockholders:
c/o The Carlyle Group
1001 Pennsylvania Avenue, N.W.
Washington, DC 20004
Attention: Martin W. Sumner
Facsimile: (202) 347-1818
With a copy (which shall not constitute notice):
Latham & Watkins LLP
555 Eleventh Street, N.W.
Washington, D.C. 20004
Attention: David S. Dantzic
Facsimile: (202) 637-2201
If to any other Stockholder:
At such Person’s address for notice as set forth in the books and records of the
Company, or, as to each of the foregoing, at such other address as shall be
designated by a party in a written notice to other parties complying as to
delivery with the terms of this Section 5.5. All such notices, requests, demands
and other communications shall, when mailed, telegraphed or sent, respectively,
be effective (i) two days after being deposited in the mail or (ii) one day
after being deposited with the express overnight courier service, respectively,
addressed as aforesaid.
5.6 Counterparts. This Agreement may be executed in two or more counterparts,
and delivered via facsimile, .pdf or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
5.7 Remedies; Severability. It is specifically understood and agreed that any
breach of the provisions of this Agreement by any party will result in
irreparable injury to the other parties, that the remedy at law alone will be an
inadequate remedy for such breach, and that, in addition to any other legal or
equitable remedies which they may have, such other parties may enforce their
respective rights by actions for specific performance or injunctive relief (to
the extent permitted at law or in equity). If any one or more of the provisions
of this Agreement, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein are not to be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
be enforceable to the fullest extent permitted by law.
5.8 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof.
5.9 Termination. This Agreement shall terminate on the earlier of (i) the
election of the Carlyle Majority Interest or (ii) such date as the Carlyle
Stockholders, in the aggregate, cease to hold any Shares.

14
| DC\3606029.6||





--------------------------------------------------------------------------------




5.10 Governing Law. This Agreement is to be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to its principles
or rules of conflict of laws to the extent such principles or rules are not
mandatorily applicable by statute and would require or permit the application of
the laws of another jurisdiction.
5.11 Successors and Assigns; Beneficiaries. This Agreement shall be binding upon
and inure to the benefit of the parties and the respective successors and
assigns of the parties as contemplated herein. Any successor to the Company by
way of merger or otherwise must specifically agree to be bound by the terms
hereof as a condition of such succession.
5.12 Consent to Jurisdiction; Specific Performance; WAIVER OF JURY TRIAL.
(a) Each of the parties hereto irrevocably and unconditionally consents to the
sole and exclusive jurisdiction of the state and federal courts located in
Wilmington, Delaware to resolve all disputes, claims or controversies arising
out of or relating to this Agreement or any other agreement executed and
delivered pursuant to or in connection with this Agreement or the negotiation,
breach, validity, termination or performance hereof and thereof or the
transactions contemplated hereby and thereby and agrees that it will not bring
any such action in any court other than the federal or state courts located in
Wilmington, Delaware. Each party further irrevocably waives any objection to
proceeding in such courts based upon lack of personal jurisdiction or to the
laying of venue in such courts and further irrevocably and unconditionally
waives and agrees not to make a claim that such courts are an inconvenient
forum. Each of the parties hereto hereby consents to service of process by
registered mail
at the address to which notices are to be given as provided in Section 5.5. Each
of the parties hereto agrees that its or his submission to jurisdiction and its
or his consent to service of process by mail is made for the express benefit of
the other parties hereto. The choice of forum set forth in this Section shall
not be deemed to preclude the enforcement of any judgment of a Delaware federal
or state court, or the taking of any action under this Agreement to enforce such
a judgment, in any other appropriate jurisdiction.
(b) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which such party is
entitled at law or in equity.
(c) EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER AGREEMENTS EXECUTED AND
DELIVERED PURSUANT TO OR IN CONNECTION HEREWITH OR THE NEGOTIATION, BREACH,
VALIDITY, TERMINATION OR PERFORMANCE HEREOF AND THEREOF OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY. FURTHER, (I) NO PARTY TO THIS AGREEMENT SHALL
SEEK A JURY TRIAL IN ANY SUCH ACTION AND (II) NO PARTY WILL SEEK TO CONSOLIDATE
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH PARTY TO THIS
AGREEMENT CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR
INSTRUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH ABOVE IN THIS SECTION 4.12. NO PARTY HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE
FULLY ENFORCED IN ALL INSTANCES.
5.13 Further Assurances; Company Logo. At any time or from time to time after
the Effective Date, the parties hereto agree to cooperate with each other, and
at the request of any other party, to execute and deliver any further
instruments or documents and to take all such further action as any other party
may reasonably request in order to evidence or effectuate the provisions of this
Agreement and to otherwise carry out the intent of the parties hereunder. The
Company hereby grants the Carlyle Stockholders and their respective Affiliates
permission to use the Company’s and its subsidiaries’ name and logo in marketing
materials.
5.14 Regulatory Matters. The Company shall and shall cause its subsidiaries to
keep the Carlyle Stockholders informed, on a current basis, of any events,
discussions, notices or changes with respect to any criminal or regulatory
investigation or action involving the Company or any of its subsidiaries, so
that the Carlyle Stockholders and their respective Affiliates will have the
opportunity to take appropriate steps to avoid or mitigate any regulatory
consequences to them that might arise from such investigation or action.
5.15 Inconsistent Agreements. Neither the Company nor any Stockholder shall
enter into any agreement or side letter with, or grant any proxy to, any
Stockholder, the Company or any other Person (whether or not such proxy,
agreements or side letters are with other Stockholders, holders of Common Shares
that are not parties to this Agreement or otherwise) that conflicts with the
provisions of this Agreement or which would obligate such Person to breach any
provision of this Agreement.



15
| DC\3606029.6||





--------------------------------------------------------------------------------






[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties are signing this Principal Stockholders
Agreement as of the date first set forth above.
 
 
 
 
COMPANY:
 
    AXALTA COATING SYSTEMS LTD.
 
 
By:
 
/s/ Charles W. Shaver
 
 
Name: Charles W. Shaver
 
 
Title: Chairman and Chief Executive Officer






--------------------------------------------------------------------------------






 
 
 
 
 
 
 
INITIAL CARLYLE STOCKHOLDERS:
 
 
 
 
CARLYLE PARTNERS V SA1 CAYMAN, L.P.
 
 
 
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
 
 
Name:
 
Jeremy Anderson
 
 
 
 
Title:
 
Authorized Signatory
 
 
 
 
CARLYLE PARTNERS V SA2 CAYMAN, L.P.
 
 
 
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
 
 
Name:
 
Jeremy Anderson
 
 
 
 
Title:
 
Authorized Signatory
 
 
 
 
CARLYLE PARTNERS V SA3 CAYMAN, L.P.
 
 
 
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
 
 
Name:
 
Jeremy Anderson
 
 
 
 
Title:
 
Authorized Signatory

 





--------------------------------------------------------------------------------




 
 
 
 
 
CARLYLE PARTNERS V-A CAYMAN, L.P.
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory
 
CP V COINVESTMENT A CAYMAN, L.P.
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory
 
CP V COINVESTMENT B CAYMAN, L.P.
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory
 
CARLYLE COATINGS PARTNERS, L.P.
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory

 





--------------------------------------------------------------------------------




 
 
 
CEP III PARTICIPATIONS S.À R.L. SICAR
 
 
By:
 
/s/ Erica K. Herberg
 
 
Name: Erica K. Herberg
 
 
Title: Manager and authorized representative of CEP III Managing GP Holdings
Ltd., Manager




--------------------------------------------------------------------------------






 
EXHIBIT A
Joinder Agreement
By execution of this signature page, [                    ] hereby agrees to
become a Party to, and to be bound by the obligations of, and receive the
benefits of, that certain Principal Stockholders Agreement, dated as of [ l ],
2014, by and among Axalta Coating Systems Ltd., a Bermuda exempted limited
liability company, Carlyle Partners V SA1 Cayman, L.P., a Cayman Islands
exempted limited partnership, Carlyle Partners V SA2 Cayman, L.P., a Cayman
Islands exempted limited partnership, Carlyle Partners V SA3 Cayman, L.P., a
Cayman Islands exempted limited partnership, Carlyle Partners V-A Cayman, L.P.,
a Cayman Islands exempted limited partnership, CP V Coinvestment A Cayman, L.P.,
a Cayman Islands exempted limited partnership, CP V Coinvestment B Cayman, L.P.,
a Cayman Islands exempted limited partnership, CEP III Participations, S.à r.l.
SICAR, a Luxembourg private limited liability company, Carlyle Coatings
Partners, L.P., a Cayman Islands exempted limited partnership, and certain other
Parties named therein, as amended from time to time thereafter.
 
 
 
 
[NAME]
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Notice Address:
 
 
 
 

 
 
 
 
Accepted:
 
AXALTA COATING SYSTEMS LTD.
 
 
By:
 
 
Name:
 
 
Title:
 
 




